Citation Nr: 0500358	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  96-25 479	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to an effective date prior to May 21, 1991, for 
the grant of a 100 percent evaluation for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1956 and from March 1965 to April 1983.

By an August 1996 RO decision, the veteran's claim for an 
effective date prior to May 21, 1991, for the grant of a 100 
percent evaluation for PTSD was denied.  The veteran appealed 
this decision to the Board of Veterans' Appeals (Board).  In 
a December 2001 decision, the Board denied the veteran's 
claim.  In March 2002, the veteran filed a motion for 
reconsideration of the December 2001 Board decision.  In June 
2002, as provided by 38 U.S.C.A. § 7103, the Board ordered 
reconsideration of its December 31, 2001, decision.  In 
November 2002, the Board issued a decision by a 
reconsideration panel which replaced the December 31, 2001, 
Board decision.  The Board denied the veteran's claim.  The 
veteran appeal again to the Court.  The Court vacated the 
Board's reconsideration decision with respect to the issue of 
entitlement to an effective date prior to May 21, 1991, for 
the grant of a 100 percent evaluation for and remanded this 
issue to the Board in accordance with its order.


FINDINGS OF FACT

1.  In September 1985, September 1986, June 1988, February 
1990, and January 1991 decisions, the RO denied the veteran's 
claims for a higher evaluation for a psychiatric disability; 
the veteran was properly notified of the decisions and his 
appellate rights; and he did not appeal.

2.  In a statement received at the RO on May 21, 1991, the 
veteran indicated that he wanted increased compensation 
benefits; the RO accepted this statement as a claim for an 
increased evaluation for PTSD with an anxiety reaction.

3.  Within the year preceding the May 21, 1991 claim, it is 
not factually ascertainable that the veteran's PTSD with an 
anxiety reaction was 100 percent disabling.

4.  By a September 1994 decision, the RO granted the veteran 
a 100 percent rating for PTSD with an anxiety reaction, 
effective May 21, 1991; he was properly notified of the 
decision and his appellate rights; and he did not timely file 
an appeal.


CONCLUSION OF LAW

The criteria for an effective date prior to May 21, 1991, for 
the grant of a 100 percent evaluation for PTSD have not been 
met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.400, 20.200, 20.201, 20.300 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  The record shows that the claimant was notified 
of the VCAA via a June 2001 VCAA letter.  In this case, the 
claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  The 
claimant was specifically advised of the type of evidence 
which would establish his claim and he was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim and 
notice of how his claim was still deficient.  The veteran was 
also provided notice that he should submit pertinent evidence 
in his possession per 38 C.F.R. § 3.159(b)(1).  He was 
advised of how and where to send this evidence and how to 
ensure that it was associated with his claim.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(1994) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Pelegrini I was withdrawn and 
replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Pelegrini II indicated that the Court was 
not holding that where pre-AOJ-adjudication notice was not 
provided, the case must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred.  The Court stated that it recognized that 
where the notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  However, it indicated that the appellant had the 
right to VCAA content-complying notice and proper subsequent 
VA process.  In this case, the veteran has been provided due 
process.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence that would establish the 
claim.  He has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim and notice of how his claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the claimant.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied with respect 
to said issue on appeal.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

As an initial matter it is noted that a July 1983 statement 
signed by an RO Director indicates that the veteran's claims 
folder was missing and had not been found. He further 
indicated that a rebuilt folder had been created.

Background

In May 1983, VA received the veteran's claim of service 
connection for a psychiatric disability.

In August 1983, the veteran underwent a VA examination during 
which he reported he had been intermittently treated for 
psychiatric problems but had not undergone any psychiatric 
hospitalization.  He said he was taking medication.  As for 
current complaints, he stated that he felt nervousness.  
Following an examination, the psychiatric diagnosis was a 
dysthymic disorder by history, and the neurologic diagnosis 
was no neuropathology found as a residual of an alleged head 
injury.

In December 1983, VA received another claim of service 
connection for a psychiatric disability.

By a January 1984 RO decision, service connection for a 
psychiatric disability, characterized as an anxiety reaction, 
was granted, and a non-compensable rating was assigned 
effective May 1, 1983.  The veteran was informed of the 
outcome in a January 1984 letter.  Thereafter, he appealed 
the January 1984 decision to the Board by timely filing a 
notice of disagreement and a substantive appeal.

Subsequently, VA outpatient treatment records dated from 
October to December 1984 were received.  They reveal that the 
veteran was seen for complaints of nervousness, and it was 
noted he had some symptoms of PTSD.  He did not have 
homicidal or suicidal ideation.  The veteran was prescribed 
Valium and records show he became addicted.

By a February 1985 decision, the Board denied the veteran's 
claim for a compensable rating for a psychiatric disability.  
That decision is final.

In April 1985, the veteran was seen at the VA mental health 
clinic and reported a history of PTSD symptoms, an anxiety 
disorder, and Valium dependence.  

In May 1985, the veteran was afforded a VA examination.  The 
Axis I diagnoses were an adjustment disorder with depressed 
mood, and drug dependence to benzodiazepines; and the Axis II 
diagnosis was a borderline personality disorder.  It was 
noted that the veteran had occupational and psychosocial 
impairment.

By a September 1985 RO decision, the veteran's rating for a 
psychiatric disability, characterized as an anxiety reaction, 
was increased to 10 percent, and his claim for a total rating 
based on individual unemployability (TDIU) was denied.  In 
letters sent by the RO in September and October 1985, the 
veteran was informed of the decision outcome and his 
appellate rights.

In October 1985, Senator Wendell H. Ford received a letter 
from the veteran.  In this letter, the veteran indicated that 
he had not been treated fairly and did not understand the 
RO's rating.  He related that his nervous condition was 
attributable to his Vietnam service.  Further, he said he had 
"not been paid for. . . [his] 10 nerves or 10 ankle."  He 
said he had a combined rating of 40 or 50 percent and should 
be getting 60 percent.  He stated that he could not find a 
job and was unable to work.  This letter was forwarded to the 
RO by Senator Ford and received in October 1985.

In an October 1985 letter to Senator Ford, the RO's Director 
indicated that the veteran had established service connection 
for a nervous condition.  It was noted that that the 
veteran's claim for increased ratings had been considered 
based on the record and that the evidence warranted an 
increased evaluation from 0 to 10 percent for a psychiatric 
disability.  He was further told that the veteran's 
disabilities were not severe enough to permanently prevent 
him from engaging in substantially gainful employment and his 
service-connected disability did not meet the schedular 
requirements to qualify for TDIU.

A subsequent October 1985 VA psychological evaluation 
revealed a long history of Valium dependence and the 
provisional diagnosis was an anxiety neurosis.  Following a 
mental status examination, the examiner determined that the 
diagnosis was PTSD.

In a statement received at the RO in December 1985, the 
veteran's representative indicated that the veteran was being 
treated by VA for nerves and other conditions, and it was 
indicated that related records should be obtained in support 
of his claims for higher evaluations for his service-
connected disabilities.

VA treatment records were obtained.  These records, dated in 
January 1986, show that the veteran was seen for a history of 
anxiety, detoxification, and decreased sleep with nightmares.  
The impression was a history of substance abuse and PTSD.  In 
February 1986, the veteran was also noted as having chronic 
anxiety with depression (by history).

At the May 1986 VA special psychiatric examination, the 
veteran was neatly dressed, alert, cooperative and well-
oriented.  The examiner noted that the veteran seemed 
anxious, and was not depressed.  He did not show evidence of 
a thought disorder or a psychotic process.  The diagnosis was 
a chronic anxiety disorder.

By a September 1986 RO decision, the evaluations of the 
psychiatric disability was continued.  In a September 1986 
letter the veteran was notified of the outcome.

In May 1987, the veteran was treated for her psychiatric 
disability.  

A July 1987 vocational rehabilitation series of tests 
revealed that the veteran had personality difficulties of a 
long-standing nature such that there was a poor prognosis for 
the utility of traditional training in VA's vocational 
rehabilitation program.  In July 1987, the diagnoses included 
PTSD with anxiety and depression.

On January 13, 1988, the RO received a statement from the 
veteran indicating he wanted a higher rating for psychiatric 
disability.

By a June 1988 RO decision, the evaluation was continued.  By 
a letter dated July 25, 1989, the veteran was informed of the 
adverse decision.

In August 1988, the veteran was seen at the VA Mental Health 
Clinic.  

On July 31, 1989, the RO received the veteran's claim for a 
total disability rating based on individual unemployability 
was received.  In December 1989, the veteran indicated that a 
total rating was warranted in part due to psychiatric 
disability.

Mental health clinic notes from September 1989 show that the 
veteran had dysthymic and PTSD, and continued treatment into 
1990.

By a February 1990 decision, the evaluation was continued.  
The veteran was informed of the adverse outcome in a March 
1990 decision.  In May 1990, the RO received the veteran's 
notice of disagreement (NOD).  In May 1990, he was furnished 
with a statement of the case.  In June 1990, he filed a VA 
Form 1-9, requesting a hearing.  

In July 1990, the veteran underwent a VA psychiatric 
examination which revealed he was cooperative, an honest 
historian, and that his symptomatology was clearly related to 
his Vietnam stressors.  The veteran reported having 
difficulty with anxiety, anger and sleep impairment in 1966 
with worsening symptoms since that time.  He had daily 
intrusive thoughts of Vietnam, with intermittent flashbacks.  
He had a positive startle response, but denied survivors' 
guilt.  He avoided people, places and things which reminded 
him of Vietnam.  His symptoms were markedly worse when he saw 
combat-related media programs.  The examiner noted that the 
veteran had emotional lability, with well-documented anxiety 
symptoms.  He had long-standing problems with anger, 
difficulty getting along with peers and supervisors, and 
frequent temper outbursts.  The veteran had ongoing marital 
discomfort due to his anger problems.  He had difficulty with 
employment and had lost jobs due to his temper outbursts.  He 
had nightly impaired sleep when not taking benzodiazepine 
medication.  Even with medication, he had nightmares and 
night sweats approximately four times per week.  His wife 
frequently complained about him thrashing around in bed.  The 
examiner noted that there was no evidence of organic mental 
impairment; neither was there evidence of delusions, 
hallucinations or a thought disorder.  The Axis I diagnosis 
was PTSD as manifested by intrusive thoughts of Vietnam, 
flashbacks, a startle response, avoidance of phenomena, 
emotional lability, and impaired sleep; and the current 
global assessment of functioning (GAF) score was 60, with the 
highest in the past year being 60.  In summary, the examiner 
stated that the veteran unless he 
responded in 60 days that he did nclearly met the criteria for PTSD 
under DSM-III, and that in the past, he had attempted to 
self-medicate with alcohol. When he stopped drinking, his 
PTSD symptoms worsened.  Evidence of benzodiazepine 
dependence had been shown in the past, again as an effort at 
self medication.  The examiner stated that the veteran 
appeared to have moderate occupational and social impairment 
due to PTSD.  He was referred to a PTSD program.

By a January 1991 decision, the veteran was granted an 
increased rating from 10 to 30 percent for his psychiatric 
disability.  The RO recharacterized the veteran's psychiatric 
disability as PTSD, with an anxiety reaction; and the award 
was made effective as of September 22, 1989.

By a letter dated January 28, 1991, the veteran was again 
informed of the January 1991 RO decision and told that such 
was a substantial grant of the benefit sought on appeal and 
met his contentions.  It was further noted that his notice of 
disagreement or appeal was considered withdrawn ot want to withdraw his 
appeal.

A February 1991 VA mental health clinic record shows that the 
veteran reported he was upset about constant intrusive 
reminders of the Gulf War.  At home, he reported, he had hit 
the walls of the apartment in frustration, alarming his wife 
and neighbors.  He said he was not sleeping well even with 
medication.  He reported he was considering getting away from 
his wife and child for a month to visit his relatives.  On 
examination he was alert and composed; he made good eye 
contact; and he said he found the rap group at the Club only 
partially helpful.  His hands were described as clammy and 
his demeanor was harried.  There were no psychomotor changes 
and his reality sense was intact.  The assessment was 
increased anxiety secondary to war reports.

A VA mental health clinic note dated in March 1991 shows that 
the veteran was seen for anxiety and somatic complaints.  It 
was generally noted that he had several physical problems and 
was responding to the support of some fellow veterans whom he 
now saw regularly.  It was noted he was worried, preoccupied 
with his knee pain, and ambivalent about trying to support 
his family again; he was noted as intermittently depressed 
and seeking ways of coping with his diverse stresses.  The 
assessment was that he was coping marginally.

A May 1, 1991 VA mental health clinic note shows that the 
veteran reported feeling stressed at his job.  He said he 
felt tension at home but avoided conflict by not being home.  
He said he slept better when he took medication, but still 
had bad dreams at times.  On examination, he appeared more 
confident.  He stated that he wanted to succeed, and accepted 
that benzodiazepines slowed him down, interfered with his 
learning, and were to be avoided.  Psychomotor activity was 
normal.  He was noted as coping well.  The assessment was 
showing resilience and motivation.

On May 1, 1991, the veteran indicated he should be getting a 
30 percent not a 10 percent rating for his anxiety reaction 
or PTSD.  As noted, the January 1991 RO decision granted a 30 
percent rating for PTSD.  Therefore, AB was satisfied.  On 
May 21, 1991, the veteran wrote a letter indicating he wanted 
increased benefits.  He limited his correspondence to his 
orthopedic disabilities.  

In the introduction of a September 1991 Board decision it was 
noted that the RO in a January 1991 decision had granted the 
veteran an increased rating for his psychiatric disability 
from 10 to 30 percent and such was deemed a substantial grant 
of the benefit sought on appeal.

In October 1991, the veteran was afforded a VA psychiatric 
examination.  Mental status examination resulted in diagnoses 
of chronic PTSD with accompanying anxiety and depression, 
possible benzodiazepine abuse, and an unspecified personality 
disorder was ruled out.  In the discussion of the diagnosis, 
the examiner stated that PTSD was supported by exposure to 
life-threatening circumstances and prolonged exposure to 
casualties of war during the veteran's three tours of duty as 
a medic.  The examiner opined that it appeared likely that 
the veteran had indeed been exposed to significant 
emotionally charged trauma.

In April 1993, the veteran underwent a VA examination for 
PTSD.  The examiner reviewed and recited, in great detail, 
the veteran's mental health history.  A lengthy social 
history was recorded, as were the veteran's reported in- 
service stressors and the findings of a mental status 
examination.  The diagnoses were chronic, moderate to severe 
PTSD.  Included with this diagnosis was a mood swing pattern 
which apparently had existed for many years, as shown by the 
earlier diagnosis of dysthymia, plus the anxiety component 
which had not only been diagnosed before, but apparently went 
back to 1965.  His GAF score was noted as 60.  In summary, 
the examiner stated: "At this time, both for psychiatric 
reasons and physical reasons, plus his age which is nearing 
60, he is, I think, disabled enough that he is obviously 
unemployable . . . (h)is PTSD symptoms do appear somewhat 
worse than they did in the report done . . . in 1991."

By a September 1994 rating decision, RO granted the veteran a 
100 percent rating for PTSD as of May 21, 1991.

Laws and Regulations

Effective Date

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

In addition, the Court of Appeals for Veterans Claims (Court) 
has indicated that it is axiomatic that the fact that must be 
found in order for entitlement to an increase in disability 
compensation to arise, in other words, that the service-
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Id. at 
521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).  

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 
38 C.F.R. § 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.157 
provides that once a formal claim for compensation has been 
allowed, the date of outpatient or hospital examination will 
be accepted as a claim when such reports relate to 
examination or treatment for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year.





Timely Filing an Appeal

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, after a statement of the 
case (SOC) has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200.  An NOD must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction (AOJ), i.e. the RO; (2) be filed in 
writing; (3) be filed with the AOJ; (4) be filed within one 
year after the date of mailing of notice of the AOJ decision; 
and (5) be filed by the claimant or the claimant's authorized 
representative.  While special wording is not required, an 
NOD must be in terms that can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  Gallegos v. Gober, 283 F.3d 1309 (Fed. 
Cir. 2002).

An NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the AOJ and a desire to 
contest the result.  38 C.F.R. § 20.201.  The NOD and 
substantive appeal must be filed with the agency of original 
jurisdiction which issued the notice of the determination 
being appealed.  38 C.F.R. § 20.300.

A substantive appeal consists of a properly completed VA Form 
9 "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202.  A substantive appeal must be filed within 
60 days from the issuance of the SOC or within the remainder 
of the one-year period from the date of mailing notification 
of the determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  A 
substantive appeal should set forth specific allegations of 
error of fact or law related to specific items in the SOC and 
clearly identify the benefit sought on appeal.  38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. § 20.202.  

If a decision by the RO goes unappealed, such is final.  A 
final and binding RO decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of 
this part.  38 C.F.R. § 3.104(a).  If a claimant wishes to 
reasonably raise CUE, "there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error...that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

Withdrawal of Appeal

The veteran is afforded the right by regulation to withdraw 
his NOD  and/or his substantive appeal if he so wishes. 38 
C.F.R. § 20.204. The essential requirement under this 
regulatory provision is that the veteran or his 
representative indicate his desire to withdraw his appeal in 
writing.  The AOJ may not withdraw the appeal.  38 C.F.R. 
§ 20.204(c).

Rating Criteria for a Psychiatric Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

During the course of the veteran's appeal, the regulations 
pertaining to the evaluation of psychiatric disabilities were 
revised.  It is noted that the RO initially rated the 
veteran's service-connected psychiatric disorder under 38 
C.F.R. § 4.132, Diagnostic Code 9411 (PTSD).  Under the old 
criteria, a 30 percent rating is warranted when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; and where 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  In a precedent 
opinion, the General Counsel of the VA concluded that the 
term "definite" (for a 30 percent rating under 38 C.F.R. § 
4.132) is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents the degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 
(November 9, 1993).  A 50 percent evaluation was warranted 
where the ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and by reason of the psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating, under the old criteria, is assigned when 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; there is totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or the veteran is demonstrably 
unable to obtain or retain employment.

On November 7, 1996, the rating criteria for psychiatric 
disabilities were revised and are now found in 38 C.F.R. § 
4.130.  As the Board is analyzing whether the veteran 
warranted a 100 percent evaluation for his psychiatric 
disability prior to May 21, 1991, the new rating criteria is 
not applicable as the effective date of the new criteria is 
November 7, 1996.

Analysis

In May 1983, shortly after the veteran was separated from 
service, he filed a claim of service connection for a 
psychiatric disability.  By a January 1984 RO decision, 
service connection was granted for a psychiatric disability 
(anxiety) and a non-compensable rating was assigned as of May 
1, 1983, the day after his discharge from service.  The 
veteran appealed the assignment of the noncompensable rating 
for his psychiatric disability to the Board.  By a February 
1985 decision, the Board denied his appeal; this decision is 
final and may not be revised except on a showing of CUE.  See 
38 U.S.C.A. § 7111; 38 C.F.R. § 20.1100.  The Board therefore 
looks to claims made and evidence presented since this prior 
final denial to determine whether an effective date earlier 
than May 21, 1991, is warranted for a total rating for PTSD.

After the February 1985 Board decision, in April 1985, the 
veteran was seen at the VA mental health clinic and reported 
a history of PTSD symptoms, an anxiety disorder, and Valium 
dependence.  

In this case, the veteran's VA treatment for psychiatric 
disability, commencing in April 1985, constituted a claim for 
an increase in benefits.  See 38 C.F.R. § 3.155(c).  Further, 
the provisions of 38 C.F.R. § 3.157 are applicable.  A claim 
for compensation was previously allowed.  Therefore the first 
part of 38 C.F.R. § 3.157 has been satisfied: compensation is 
in effect.  Next, the veteran was seen at a VA facility where 
he was treated for his psychiatric disability.  Therefore, 
the second part of 38 C.F.R. § 3.157 was satisfied: VA 
treatment for the service-connected disability.  

Further, in August 1985, the veteran filed a claim for a 
total disability rating based on TDIU.  

By a September 1985 decision, the RO evaluated all of the 
veteran's service-connected disabilities and considered 
whether he was entitled to TDIU; thus the claim for an 
increased rating for psychiatric disability was considered.  
It was determined that the veteran was entitled to an 
increased rating for a psychiatric disability from 
noncompensable to 10 percent, and not entitled to TDIU.  By 
letters dated in September and October 1985, the veteran was 
informed of the outcome of the September 1985 RO decision and 
of his appellate rights.

In October 1985, the veteran wrote to Senator Wendell H. 
Ford, indicating that he did not understand the RO's rating 
and felt as though he had not been treated fairly.  He 
related that his nervous condition was attributable to his 
Vietnam service, and that he had "not been paid for. . . 
[his] 10 nerves . . ."  He said he was unable to work, and 
had a combined rating of 40 or 50 percent but should be 
getting 60 percent.  This letter was forwarded to the RO by 
Senator Ford and was received in October 1985.

In an October 1985 letter to Senator Ford, the RO's Director 
indicated that the veteran had indeed established service 
connection for a nervous condition, and that evidence on file 
warranted an increased rating for such, from noncompensable 
to 10 percent.  The RO Director related that the veteran's 
disabilities were not severe enough to permanently prevent 
him from engaging in substantially gainful employment.

A subsequent October 1985 VA psychological evaluation was 
conducted and constitutes a claim for an increased rating for 
psychiatric disability.  See 38 C.F.R. §§ 3.155 and 3.157.

In addition, in a statement received at the RO in December 
1985, the veteran's representative indicated that the veteran 
was being treated at VA for nerves and other conditions and 
it was indicated that related records should be obtained in 
support of his claims for higher evaluations for his service-
connected disabilities.  Thereafter, additional evidence was 
added to the record.  

By a September 1986 RO decision, the evaluation for the 
psychiatric disability was confirmed and continued.  He was 
informed of the decision and his appellate rights in a 
September 1986 letter; and he did not timely respond within 
one year.

With regard to the aforementioned RO decisions rendered in 
September 1985 and September 1986, the Boards concludes that 
these are final decisions as the veteran failed to timely 
appeal them; consequently, they are not subject to revision 
in the absence of CUE.  See 38 C.F.R. §§ 3.105, 20.302.  The 
veteran's October 1985 letter to Senator Ford does not 
constitute a NOD with the September 1985 RO decision.  The 
veteran did not send the letter to the AOJ.  The letter was 
sent to the Senator and not the AOJ, and consequently does 
not meet the requirement that the NOD be filed with the 
AOJ/RO.  38 C.F.R. § 20.300.  It is acknowledged that the 
veteran's October 1985 letter was subsequently sent to the RO 
by the Senator; however, no where in the letter was it 
generally or specifically asserted that appellate review was 
desired.  See Gallegos v. Principi, 283 F.3d 1309 (2002).  
Rather, it was a request for an explanation.

In December 1985, the veteran filed a statement with the RO.  
This statement does not constitute a NOD as it, too, fails to 
express any disagreement with the September 1985 decision 
which assigned a 10 percent rating for a psychiatric 
disability or show a desire for appellate review.  Rather, it 
generally indicated that the veteran was receiving VA 
treatment, and requested that related records be obtained in 
support of a claim for higher ratings for his service-
connected disabilities, which included his psychiatric 
disability.  The Board construes this December 1985 statement 
as a claim for a higher rating.  By a September 1986 RO 
decision, the veteran's claim for a higher rating for a 
psychiatric disability was denied.  He was informed of the 
outcome in a September 1986 letter.  There is no statement on 
file which could be construed as a timely filed NOD.  As the 
veteran did not timely respond with a NOD, the September 1986 
RO decision is final and not subject to revision absence a 
finding of CUE.

Thereafter, in May 1987, the veteran was treated for 
psychiatric disability.  This VA treatment record constitutes 
a claim for an increased rating for psychiatric disability.  
See 38 C.F.R. §§ 3.155 and 3.157.  In January 1988, the 
veteran submitted a statement indicating that he was seeking 
an increased rating for a psychiatric disability.  However, 
by a June 1988 RO decision, the veteran's claim was denied.  
The veteran was properly notified of the decision by a letter 
dated on July 25, 1988, and he did not file a timely NOD 
within one year.  Thus, this decision is also final and not 
subject to revision in the absence of CUE.

Thereafter, in August 1988, the veteran was treated for the 
psychiatric disability.  This VA treatment record constitutes 
a claim for an increased rating for psychiatric disability.  
See 38 C.F.R. §§ 3.155 and 3.157.  In July 1989, the veteran 
submitted a statement indicating that he was seeking an 
increased rating for a psychiatric disability.  It is noted 
that this July 1989 statement does not constitute a NOD of 
the June 1988 RO decision as it was not only not timely 
filed, but also failed to express disagreement with the 
assigned 10 percent rating for psychiatric disability.  

By a February 1990 decision, the veteran's 10 percent rating 
was confirmed and continued.  In May 1990, the veteran timely 
filed a NOD with the aforementioned decision.  In May 1990, 
an SOC was sent to the veteran.  In June 1990, the veteran 
submitted a VA Form 1-9.  

By a January 15, 1991, decision, the veteran's rating for his 
psychiatric disability was increased from 10 to 30 percent.  
In a January 1991 SSOC and in a January 1991 letter, the 
veteran was informed by the RO that he had been granted an 
increased rating for his psychiatric disability and told that 
this decision was considered a partial grant of the benefits 
sought on appeal.  Specifically, in the January 1991 letter 
the veteran was informed that his NOD or appeal was 
considered withdrawn unless he responded in 60 days that he 
did not want to withdraw his appeal.  The veteran did not 
respond to this letter.

At this juncture, the Board notes that the RO cannot withdraw 
the appeal as to the issue of an increased rating for 
psychiatric disability. See 38 C.F.R. § 20.204(c).  

In February and March 1991, and on May 1, 1991, the veteran 
was treated at the VA Mental Health Clinic.

On May 1, 1991, the veteran submitted correspondence in which 
he indicated he should be getting a 30 percent rating and not 
a 10 percent rating for his anxiety reaction or PTSD.  At 
that point, he was in fact receiving 30 percent for his PTSD 
with an anxiety reaction.  On May 21, 1991, the veteran wrote 
a letter indicating he wanted increased benefits.  He 
referenced his orthopedic disabilities only.  

The veteran appears to attempt to revisit all the prior 
rating decisions and evidence in an attempt to obtain an 
earlier effective date. In this regard, he has not 
demonstrated that there is any authority allowing a claim for 
an earlier effective date; rather an effective date of an 
award of benefits may be challenged only in the original 
direct claim stream or in a collateral attack based on clear 
and unmistakable error.  In reaching this determination, the 
Board has specifically considered the guidance established in 
Hazan v. Gober, 10 Vet. App. 511 (1997). The Board has 
considered all the evidence of record. However, consideration 
of all the evidence of record does not provide an earlier 
effective date. Nothing in Hazan vitiates the provisions of 
38 U.S.C.A. § 5110(a) or § 5110(b). Nothing in Hazan vitiates 
the finality of the prior rating decisions. To the extent 
that section 5110(b) provides that an increased compensation 
may be granted at the earliest date of which it is 
ascertainable that an increase in disability occurred, if 
application is received within 1 year from such date, there 
is nothing in the record that establishes an increase in 
disability within one year of the date of his application.

The Board decision found that the VA Form 1-9 was a 
substantive appeal as to the issues addressed in the SOC, 
which included an increased rating for PTSD with an anxiety 
reaction.  

In the January 1991 rating decision, the veteran's rating for 
his psychiatric disability was increased from 10 to 30 
percent.  

The veteran maintains that pursuant to AB v. Brown, 6 Vet. 
App. 35, 38 (1993), his claim for an increased rating 
remained pending.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a decision awarding a 
higher rating, but less than the maximum available benefit 
does not abrogate the pending appeal.  With respect to 
increased-rating claims, a claimant presenting such a claim 
is presumed to be seeking the highest possible rating.  
Therefore, the veteran contends that he was not required to 
disagree with the January 1991 rating decision as his 
increased rating appeal remained in appellate status.  

The Board notes that the veteran seeks to apply AB prior to 
the date of that decision.  AB is not applicable in this case 
because AB post-dated any action taken by the AOJ or the 
Board.  AB represented a profound change by way of Court 
precedent.  The Board will not apply it retroactive to the 
date of that decision.  See generally VAOPGCPREC 7-2003 (Nov. 
19, 2003)

Even assuming AB is applicable prior to the issuance of AB, 
the directives do not apply here because the veteran withdrew 
his claim for an increased rating.  

While the RO does not have the authority to withdraw the 
appeal, the veteran does.  The veteran may do so by 
expressing his intent to limit his appeal.  See Hamilton v. 
Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 
(Fed. Cir. 1994) (holding that the Board is without the 
authority to proceed on an issue if the veteran indicates 
that consideration of that issue should cease); see also AB 
v. Brown, 6 Vet. App. 35 (1993); see also 38 C.F.R. § 20.204.

In this case, the veteran stated that he wanted a 30 percent 
evaluation.  The correspondence submitted by the veteran 
subsequent to the January 1991 increase in benefits to 30 
percent includes May 1991 correspondence from the veteran in 
which he reported that he wanted a 30 percent evaluation.  
The statement was a specific limitation on the benefit sought 
upon which the AOJ could (and did) abrogate the appeal.  

The February, March, and May 1991 VA clinical records showing 
treatment for psychiatric disability may constitute new 
claims for a higher rating, but they merged into the existing 
claim for an increased rating.  However, as noted below, the 
veteran withdrew the issue.  

In the May 1, 1991 correspondence, the veteran stated that he 
should be getting paid at the 30 percent rate for PTSD.  The 
Board finds that this statement shows a clear intent to limit 
the issue on appeal.  There was a clearly expressed intent to 
limit the appeal to entitlement to a specific disability 
rating, 30 percent, for the service-connected psychiatric 
condition.  As such, at that point, the RO and the Board were 
no longer required to consider entitlement to all available 
ratings for that condition.  On May 21, 1991, the veteran 
wrote another letter indicating he wanted increased benefits.  
However, he referenced his orthopedic disabilities only.  He 
was quite specific as to the disabilities for which he wanted 
higher ratings.  The indicated disabilities did not include 
PTSD with an anxiety reaction.  Thus, that letter was 
consistent with his previous letter.  

In sum, the veteran withdrew his appeal for a rating in 
excess of 30 percent for PTSD with an anxiety reaction.  He 
did so in writing before the Board promulgated its decision.  
See 38 C.F.R. § 20.204.  The Board notes that the veteran did 
not "abandon" his claim, rather, the issue of an increased 
rating for PTSD with an anxiety reaction was resolved as the 
veteran was no longer in disagreement with the assigned 
rating.  He sought a 30 percent rating.  He received a 30 
percent rating.  

Thus, in sum, the RO's September 1985, September 1986, June 
1988, February 1990, and January 1991 decisions are final as 
the veteran either failed to appeal or the appeal was 
resolved and withdrawn.

As noted above, the veteran filed a statement with the RO on 
May 21, 1991, which indicated that he wanted increased 
benefits.  By an August 1994 RO decision, the veteran was 
awarded a 100 percent rating for PTSD as of his May 21, 1991, 
statement.  As noted, the veteran did not reference his PTSD 
with an anxiety reaction in that statement.  

The effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for an 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the application therefore.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  The date entitlement arose is the initial 
date of which it appears that the claimant has satisfied all 
of the substantive criteria for entitlement to the benefit.  
Generally, the effective date for an award of an increased 
rating is the date of the filing of the claim for increase, 
or the date entitlement arose (which means the date the 
disability increased in severity), whichever is later.  See 
38 C.F.R. § 3.400(o)(1).  However, the effective date for an 
award of increased compensation may date back one year before 
the date of the claim for an increase if "it is factually 
ascertainable that an increase in disability occurred" 
within that time frame.  See 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2); see also Hazan.  

A review of the record does not reveal any evidence in the 
one year preceding May 21, 1991, upon which it could be 
factually ascertained that his PTSD increased in severity, 
and thus there is no basis for an effective date prior to the 
date assigned by the RO, May 21, 1991.  Hazan.  Specifically, 
the evidence on file merely shows that the veteran received 
intermittent treatment at a VA mental health clinic for 
psychiatric problems with symptoms including nervousness and 
intrusive thoughts.  Notably, in May 1991, his condition 
appeared to be improving somewhat and it was opined that he 
was resilient and coping with his problems.  There is no 
evidence in these VA outpatient treatment records which shows 
that the attitudes of all the veteran's contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; there was no evidence of 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or evidence showing that the veteran was 
demonstrably unable to obtain or retain employment.  
Similarly, there is nothing to justify an evaluation in 
excess of 30 percent.

In fact, the veteran does not actually contend that his PTSD 
increased in severity within the year before his May 21, 
1991, claim for an increased rating.  Rather, he asserts his 
PTSD was totally disabling many years earlier, and his 100 
percent rating should be made effective as of his separation 
from service in 1983.  As noted above, the finality of RO 
decisions rendered in September 1985, September 1986, June 
1988, February 1990, and January 1991 precludes the 
assignment of an earlier effective date.  To the extent that 
he is suggesting that medical evidence on file constituted 
informal claims for an increased rating for his psychiatric 
disability over the years, the Board has considered the 
applicable VA records which constituted claims.  Those claims 
were adjudicated in conjunction with the September 1985, 
September 1986, June 1988, February 1990, and January 1991 
final decisions, as indicated above.  As such, they did not 
remain pending and cannot be used as a basis for an earlier 
effective date.  In that regard, the veteran has not 
demonstrated that there is any authority allowing a claim for 
an earlier effective date; rather, an effective date of an 
award of VA benefits may be challenged only in the original, 
direct claim stream or in a collateral attack based on CUE.  

Accordingly, the preponderance of the evidence is against the 
veteran's claim for an effective date prior to May 21, 1991, 
for an award of a 100 percent evaluation for PTSD.






ORDER

Entitlement to an effective date prior to May 21, 1991, for 
the grant of a 100 percent evaluation for PTSD is denied.




			
                   ALAN S. PEEVY                                      
JAMES L. MARCH
	               Veterans Law Judge                                     
Veterans Law Judge
         Board of Veterans' Appeals                          
Board of Veterans' Appeals




	                         
__________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


